DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2011/0011845) in view of Shamouilian et al (US 2002/0036881).
	Tsukamoto shows the heater claimed including a ceramic substrate (430) and a heating layer (431) consisting of an aluminum material (para. 0041). But, Tsukamoto does not explicitly show that the aluminum material is hermetically bonded with the ceramic substrate. 

	In view of Shamouilian, it would have been obvious to one of ordinary skill in the art to adapt Tsukamoto to provide the aluminum material that is bonded by melting or brazing that would predictably provide a hermetical bonding between the aluminum material and the ceramic substrate which would improve a thermal transfer between the heating layer and the ceramic substrate. 
	With respect to claim 5, Shamouilian further shows the ceramic substrate can be made of aluminum nitride or aluminum oxide (para. 0037).
 	With respect to claim 6, Shamouilian further shows it is known to provide a plurality of ceramic members that are bonded by the aluminum material (also, see Figure 4a) wherein as Tsukamoto shows the ceramic substrate with a plurality of plate members/layers (para. 0037), the plurality of plate members/layers of Tsukamoto can be bonded by the aluminum material to further reduce the thermal impedances/differences and improved more uniform heat transfer there between. 
	With respect to claim 9, Shamouilian further teaches for providing a surface roughness of a ceramic plate that is less than about 1 micron (para. 0080) that is within the claimed range of 100 nm and 5 um. 
 	With respect to claim 14, Tsukamoto shows the ceramic substrate include a plurality of ceramic layers (para. 0037) with a heating layer that consist of aluminum 
	With respect to claim 15, Shamouilian further shows the ceramic substrate can be made of aluminum nitride or aluminum oxide. Also, see para. 0037.
Claims 2-4, 7, 8, 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Shamouilian as applied to claims 1, 5, 6, 9, 14 and 15 above, and further in view of Kurano (US2018/0092161) and Yoshida et al (US 6,080,970). 
Tsukamoto in view of Shamouilian shows the heater claimed except for a routing layer and a plurality of first vias connecting the heating layer to the routing layer.
Kurano shows it is known to provide a heating device including a routing layer (54) and a plurality of vias/hole (through which conductors 55 are provided thereto; para. 0049) connecting a heating layer to the routing layer.
Yoshida shows it is known to provide a heating device including a ceramic substrate having a routing layer (6) connected to a heating layer (4) via a plurality of vias/holes (2a) so that would further suppress heating variations and increase heating capacity. Also, see column 7, lines 4-36. 
In view of Kurano and Yoshida, it would have been obvious to one of ordinary skill in the art to art to adapt Tsukamoto, as modified by Shamouilian, with a routing layer such as an electrode pad layer or an additional heating layer connected to the heating layer through a plurality of vias for purposes of making electrical connections to supply an electrical power or to control the heating capacity of the heater as known in the art.    
With respect to claims 3 and 4, Tsukamoto shows the ceramic substrate includes a plurality of plate members/layers, and Yoshida also shows the ceramic substrate including a plurality of ceramic layers including a plurality of vias that extend there through (see Figure 8) wherein Yoshida further shows pluralities of vias/holes are provided to other portions (4h-4m) of the heating layer that would include another/second plurality of vias as illustrated in Figure 8. Also, as Yoshida teaches the vias as well as the routing layer are provided with an electrically conductive material (column 7, lines 23-35 of Yoshida), the first/second vias as well as the routing layer would have been provided with the aluminum material as Tsukamoto shows that the electrically conductive material is known to include an aluminum material.
With respect to claim 7, Tsukamoto further shows the ceramic substrate includes a plurality of plate members/layers, and Yoshida also shows the ceramic substrate including a plurality of ceramic layers including a plurality of vias is extended (see Figure 8) wherein the heating layer (4) is disposed between a first layer and a second layer (2; it is noted that the first layer would be the layer that covers over the heating layer as the heating layer is embedded in the ceramic substrate).
With respect to claim 8, Yoshida shows the routing layer (6) disposed between the second layer and a third layer and in contact with the plurality of vias as shown in Figure 8.  
With respect to claim 10 and 12, Yoshida shows the plurality of plate members/layer having a plurality of vias/holes connecting with the heating layer, and Yoshida further discloses that pluralities of vias/holes are provided to other portions (4h-4m) of the heating layer that would include another/second plurality of vias as illustrated in Figure 8. Yoshida also shows the routing layer (6) that is disposed between the second layer and a third layer and in contact with the plurality of vias which would include a plurality of first vias and a plurality of second vias. 
With respect to claims 11 and 13, Kurano shows it is known to provide terminal wires (56) bonded or connected with the plurality of vias, as a plurality of second vias, through the routing layer as illustrated in Figure 3 (also, see para. 0053).
With respect to claims 16-20, Tsukamoto shows the ceramic substrate includes a plurality of plate members/layers which can be hermetically bonded together by the aluminum material as taught by Shamouilian, and Yoshida also shows the ceramic substrate including a plurality of ceramic layers including pluralities of vias that extend there through (see Figure 8), and as Yoshida teaches the vias as well as the routing layer are provided with an electrically conductive material (column 7, lines 23-35 of Yoshida), the first/second vias as well as the routing layer would have been provided with the aluminum material as Tsukamoto shows that the electrically conductive material is known to include an aluminum material. 
 Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761